Name: Council Regulation (EEC) No 1212/83 of 17 May 1983 altering the special levy on imports of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 11 COUNCIL REGULATION (EEC) No 1212 / 83 of 17 May 1983 altering the special levy on imports of New Zealand butter into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas Regulation (EEC) No 1205 / 83 ( 3 ) fixes new intervention prices to apply during the 1983 / 84 milk year ; whereas the special levy applying to imports of New Zealand butter into the United Kingdom should therefore be adjusted to take account of the effect of the increase in intervention prices on the conditions under which butter is marketed in the United Kingdom, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the 1972 Act of Accession , and in particular Protocol 18 annexed thereto , Having regard to Council Regulation (EEC) No 858 / 81 of 1 April 1981 relating to the import of New Zealand butter into the United Kingdom on special terms (*), and in particular Article 3 ( 2 ) thereof, Having regard to the proposal from the Commission , Whereas Protocol 18 and , subsequently , Regulation (EEC) No 858 / 81 authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 December 1983 ; Whereas Council Regulation (EEC) No 3499 / 82 of 21 December 1982 determining the quantity of New Zealand butter which the United Kingdom is authorized to import during January 1983 and reviewing the import levy for New Zealand butter ( 2 ) fixed the new levy applying to imports from 28 December 1982 ; Article 1 The amount of '84,36' ECU per 100 kilograms referred to in Article 2 ' of Regulation (EEC) No 3499 / 82 is hereby replaced by '86,35' ECU per 100 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE (&gt;) OJ No L 90 , 4 . 4 . 1981 , p. 18 . ( 2 ) OJ No L 368 , 28 . 12 . 1982 , p. 1 . ( 3 ) See page 1 of this Official Journal .